     Case 1:20-cv-01374-NONE-EPG Document 23 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
      JULIO SANDOVAL,                                       Case No. 1:20-cv-01374-NONE-EPG (PC)
11
                         Plaintiff,
12                                                          ORDER REGARDING MOTION TO
              v.                                            STAY
13
      RALPH M. DIAZ, et al.                                 (ECF No. 22)
14
                         Defendants.
15

16          Plaintiff Julio Sandoval (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s
18   motion to stay, which the Court construes as a request for a sixty-day extension of time to

19   respond to the Court’s screening order. (ECF No. 22.)

20          On March 1, 2021, the Court entered a screening order finding that Plaintiff’s complaint

21   failed to state a cognizable claim. (ECF No. 18.) Plaintiff was ordered to either file a Second
     Amended Complaint or notify the Court in writing that he wants to stand on his complaint within
22
     thirty days of service of the Court’s screening order. (Id.)
23
            On March 18, 2021, Plaintiff filed the instant motion requesting a stay. (ECF No. 22.)
24
     According to the motion, Plaintiff is experiencing medical issues and will be put on quarantine
25
     for fourteen days. (Id.) His access to the law library will be limited during this time and he is
26
     uncertain when he will regain access. (Id.) Accordingly, Plaintiff requests a sixty-day extension
27
     of time to respond to the Court’s screening order. (Id.)
28
                                                        1
     Case 1:20-cv-01374-NONE-EPG Document 23 Filed 03/19/21 Page 2 of 2


 1          The Court finds good cause to grant Plaintiff an extension of time to respond to the

 2   Court’s screening order. However, the Court notes that Plaintiff’s amended complaint must only

 3   set forth a short and plain statement of the factual allegations supporting his claim. The Court’s

 4   screening order dated October 6, 2020 included relevant legal standards for Plaintiff’s asserted

 5   claims. Plaintiff can refer to this order in drafting an amended complaint. Additionally, if Plaintiff
     requests any further extensions of time to file an amended complaint, he must include specific
 6
     requests for law library access or paging to show that he is unable to respond by the new deadline.
 7
            Accordingly, IT IS ORDERED that:
 8
            1. Plaintiff’s motion to stay, construed as a motion for an extension of time (ECF No. 22)
 9
                 is GRANTED;
10
            2. Within sixty (60) days from the date of service of this order, Plaintiff shall either:
11
                    a.   File a Second Amended Complaint that is no longer than 15 pages, including
12
                         exhibits; or
13
                    b. Notify the Court in writing that he wishes to stand on his complaint.
14

15   IT IS SO ORDERED.

16
        Dated:     March 19, 2021                               /s/
17                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
